Citation Nr: 0908624	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for the service-connected gastroesophageal reflux 
disease (GERD).  

2.  Entitlement to an initial compensable rating for the 
service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 2005.  

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the RO that 
granted service connection for gastroesophageal reflux 
disease (GERD) and hypertension and assigned a noncompensable 
evaluation for each, effective on October 1, 2005.  

The claims folder currently is under the control of the RO in 
Roanoke, Virginia.  

In a June 2006 RO rating decision, the rating for the 
service-connected GERD disability was increased to 10 
percent, effective on October 1, 2005.  

As the Veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings).  

This requires consideration of the evidence since the 
effective date of the grant of compensation.  For these 
following reasons, the Board has recharacterized the issues 
accordingly.  


FINDINGS OF FACT

1.  The service-connected GERD is not shown to be manifested 
by persistently recurrent epigastric distress with dysphagia, 
pyrosis or regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  

2.  The service-connected hypertension is shown to be 
productive of a disability picture that more closely 
resembles that of a history of diastolic pressure 
predominately 100 or more requiring continuous medication for 
control.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected GERD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114 
including Diagnostic Codes 7399-7346 (2008). 

2.  The criteria for the assignment of an initial 10 percent 
rating, but no more for the service-connected hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104 
including Diagnostic Code 7101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  

In sum, there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
There is no suggestion that any VA defect in assisting the 
Veteran reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  


Factual Basis

In the course of a June 2005 VA examination, the Veteran 
noted experiencing acid reflux for which he used Aciphex with 
fairly good control of his reflux symptoms.  He added that he 
avoided acidic foods such as orange juice.  An abdominal 
examination showed a mesomorphic abdomen.  Hepatosplenomegaly 
was not present, and the abdomen was nontender.  GERD was 
diagnosed.  

The Veteran also reported treatment for hypertension since 
2000.  He was currently taking two medications, HCTZ and 
Lisinopril.  Right arm blood pressure readings (sitting) were 
140/84, 142/82, and left arm (sitting) was 140/78.  
Hypertension requiring medication was diagnosed.  

The private medical records on file include several showing 
blood pressure readings.  In January and November 2006, blood 
pressure readings of 129/82 and 124/75, respectively, were 
recorded.  Also, a September 2006 record notes that the 
hypertension was controlled.  

The evidence on file also shows that attempts to obtain 
records from the Walter Reed Medical Center were 
unsuccessful.  See May 2007 letter.  

A VA fee-basis examination was conducted in September 2007.  
The Veteran reported having GERD since 2000.  He complained 
of symptoms including regurgitation, heartburn, and sometimes 
shoulder and arm pain.  The disorder did not affect his body 
weight.  He denied dysphagia, epigastric pain, hematemesis, 
nausea, and vomiting.  

The reflux pain behind his breastbone occurred regularly and 
the arm pain only occasionally.  He described the symptoms as 
constant.  He was taking Lansoprazole daily.  The Veteran 
added that his sleep was disrupted by this problem.  

The examination noted that the Veteran's abdomen was tender 
to palpation.  CBC (complete blood count) testing was within 
normal limits.  GERD was diagnosed, based on subjective 
complaints of heartburn, reflux, and objectively tender 
epigastrium on medicines (Lansoprazole).  The examiner 
additionally pointed out that anemia was not present, and no 
findings of malnutrition were shown.  

Concerning his hypertension, the Veteran gave a history of 
hypertension since 1999.  He was taking Lisinopril with good 
results.  HCTZ use was also cited.  The Veteran reported no 
limitations due to his hypertension.  Three blood pressure 
readings were noted to be 128/78, 128/78, and 128/80.  

The examiner noted that, as the Veteran was taking 
medications for his hypertension, additional blood pressure 
readings were not obtained.  The examiner commented that the 
Veteran's hypertension had progressed to hypertension with 
first degree heart block.  The Board parenthetically observes 
that service connection has been granted for coronary artery 
disease associated with hypertension.  

The examiner commented on the occasional complaints of chest 
pain, noting she was unsure this was due to the hypertension.  
Objectively, normal blood pressure was demonstrated with use 
of medications.  No findings of hypertensive heart disease 
was observed.  

The records also on file from the National Navel Medical 
Center include blood pressure readings of 139/73 (November 
2006), 133/69 (January 2007), 112/65 (April 2007), 136/67 
(May 2007) 133/83 (July 2007), and 118/74 (August 2007).  

The Veteran denied gastrointestinal pain, nausea, vomiting, 
diarrhea, melena or bleeding in January 2007.  He further, on 
October 9, 2007, complained of decreased appetite and denied 
polyphagia.  Also on October 9, 2007, a blood pressure 
reading of 116/67 was recorded.  


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38  C.F.R. § 4.7.  

The service-connected GERD is evaluated as 10 percent 
disabling, pursuant to Diagnostic Codes (Codes) 7399-7346.  
There is no Code in the Rating Schedule dedicated to the 
evaluation of gastroesophageal reflux disease.  See 38 C.F.R. 
§ 4.27 (unlisted disabilities requiring rating by analogy 
will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 
"99").  

Therefore, that disorder is rated under the criteria for 
hiatal hernia, a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.114, Code 7346.  

That Code provides a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

A 10 percent rating is warranted with two or more of the 
symptoms for the 30 percent rating of less severity.  

The service-connected hypertension is evaluated as 
noncompensably disabling.  Code 7101 is utilized.  Under 38 
C.F.R. § 4.104, Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension), a rating 
of 10 percent is warranted for diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more.  

A 10 percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  

A rating of 20 percent requires diastolic blood pressure 
predominantly 110 or more or systolic blood pressure 
predominantly 200 or more.  

In every instance where the Rating Schedule does not provide 
a no percent rating for a diagnostic code, a no percent 
rating shall be assigned when the requirement for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2008).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


GERD

The medical findings concerning the service-connected GERD 
disability for the period of this appeal essentially include 
those identified by the June 2005 VA examination, as well as 
those included as part of a September 2007 VA fee-basis 
examination.  

Although the Veteran has asserted that his GERD impairs his 
sleep, and has claimed that he suffers from symptoms such as 
regurgitation, heartburn, shoulder and occasional arm pain, 
he denied having dysphagia and epigastric pain.  The Veteran 
has complained of occasional arm pain and regurgitation, but 
the evidence is negative for associated dysphagia and 
pyrosis.  

Moreover, there are no findings that it is productive of 
considerable impairment of health.  Indeed, in 2005 the 
Veteran reported controlling his reflux symptoms with 
medication.  The record also shows that the Veteran had not 
reported material weight loss and anemia is clearly not 
present.  

Essentially, at no time during the course of this appeal has 
the Veteran's service-connected GERD been manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

Accordingly, on this record, the Board finds that the 
evidence preponderates against the claim for increase.  


Hypertension

In this case, at no time have the Veteran's blood pressure 
readings been manifested by a predominant diastolic blood 
pressure of 110 or more, by a predominant systolic pressure 
of 200 or more.  

However, given the absence of certain treatment records, the 
Board finds that the service-connected disability picture 
more nearly approximates that by a history of diastolic 
pressure of 100 or more, requiring continuous medication for 
control.  

Hence, on this record, the assignment of a rating of 10 
percent under 38 C.F.R. § 4.104, Code 7101 is warranted.  The 
medical evidence of record does not support the application 
of a rating higher than 10 percent.  


ORDER

An increased initial rating in excess of 10 percent for the 
service-connected GERD is denied.  

An increased initial rating of 10 percent for the service-
connected hypertension is granted, subject to the regulations 
controlling the payment of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


